Citation Nr: 0410644	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  96-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by 
chronic fatigue, to include as the result of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 until 
September 1979, from June 1980 until June 1983, from December 1990 
to March 1991, and from June 1991 to October 1991.  He had service 
in the Persian Gulf War Theater of Operations.  

This matter originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from an August 
1993 rating decision, and rating actions thereafter, of the 
Regional Office in Nashville, Tennessee that denied the veteran's 
claim of service connection for fatigue, to include as secondary 
to service in the Persian Gulf War zone.  

The veteran was afforded a personal hearing in April 1998 before 
the undersigned Member of the Board sitting at Nashville, 
Tennessee.  The transcript is of record.

By a decision entered in November 1998, the Board denied the claim 
on appeal.  The veteran appealed the matter to the United States 
Court of Appeals for Veterans Claims (Court).  In November 1999, 
the VA Office of General Counsel filed a motion to vacate the 
prior Board determination because it was found that the decision 
contained a clearly erroneous finding, lacked adequate reasons and 
bases, and failure to consider all evidence.  By Order dated in 
January 2000, the Court granted the motion, vacated the Board's 
November 1998 decision, and remanded the case to the Board for 
further action in accordance with the Order.  

This case was subsequently remanded by a decision of the Board 
dated in September 2000 and is once again before the signatory 
Member for appropriate disposition.

The Board observes that in correspondence dated and received in 
October 2003, the appellant avers that he also claims service 
connection for chronic fatigue syndrome as secondary to the 
medication he is taking for his service-connected low back 
disorder.  This matter has not been addressed by the RO on a 
secondary basis and is referred to the RO for appropriate 
consideration.


REMAND

The veteran asserts that he now has chronic fatigue as the result 
of his service in the Persian Gulf War zone for which service 
connection should be granted. 

Review of the record reveals that the veteran has been afforded 
several VA examinations over the years containing opinions as to 
the etiology of his complaints of chronic fatigue.  In February 
2001, the examiner stated that medication the veteran was taking 
for nausea and vomiting was most likely contributing to fatigue in 
a significant way.  It was found that current complaints were 
unrelated to what happened during active duty.  In December 2002, 
the examiner found that medication the veteran was taking for his 
[service-connected] back disorder caused drowsiness, and that 
other medications the appellant was taking were well known to 
cause fatigue.  A VA examiner noted in March 2003 that there was 
uncertainty as to the etiology of the claimed fatigue.  The Board 
thus finds that further development, to include a specialist 
examination, is warranted this instance to determine the most 
likely etiology of the veteran's complaints of fatigue.

The record reflects that the veteran is in receipt of Social 
Security benefits.  The Board notes that although a copy of the 
Administrative Law Judge's ultimate findings and determination has 
been made available, the record does not contain the medical 
documentation upon which the decision was based.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
Social Security records are relevant to claims for disability 
compensation, to include the documents considered in arriving at 
the decision, and should be retrieved.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992).

Additionally, the Board also notes that the appellant has received 
VA outpatient treatment, and that the most recent records date 
through September 2002.  Therefore, records dating from October 
2002 should be requested and associated with the claims folder.

Finally, the Board points out that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002) was promulgated which obligates VA to heighten its 
duty to assist the veteran.  It is observed that the appellant was 
apprised of his rights in this regard in a letter dated in 
February 2003.  The Board finds, however, that duty-to-assist 
notification did not adequately convey to the appellant the 
allocation of the burden of producing evidence; that is, which 
evidence VA will obtain and which evidence the veteran must 
provide in support of his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should thus provide the veteran with 
the appropriate notice under the VCAA.

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should specifically inform the veteran of the evidence 
and information necessary to substantiate his claim, of any 
evidence and information that he should provide in support of the 
claim, and the assistance that the RO will provide in obtaining 
evidence and information on his behalf.  The RO must also review 
the claims file and ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent decisions in 
Quartuccio, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal precedent. 

2.  The RO should retrieve all of the veteran's VA outpatient 
clinical records dating from October 2002 and associate them with 
the claims folder.  

3.  The RO should contact the Social Security Administration and 
request copies of the veteran's disability determination, and the 
medical records reviewed in connection with the claim.

4.  Following receipt of any additional information pursuant to 
the above, the RO should schedule the appellant for an examination 
by a specialist in undiagnosed illnesses, or for a special VA 
internal medicine examination, preferably by an examiner who has 
not seen him previously, to determine the nature and etiology of 
any and all disability with respect to his claim for service 
connection for chronic fatigue, to include as due to an 
undiagnosed illness.  (The examiner must be provided with the 
appellant's claims folder and a copy of this remand for review 
prior to conducting the examination).  All pertinent 
symptomatology and findings should be reported in detail.  Any 
indicated diagnostic tests and studies should be accomplished. The 
examination report should clearly reflect whether a review of the 
claims folder was performed.  Based on a review of all medical 
documentation and history on file, including the service medical 
records, the examiner should a provide a well-reasoned opinion as 
to the likelihood that the veteran now has chronic fatigue as the 
result of identifiable pathology, or active service in the Gulf 
War zone, or whether such symptoms are more likely than not the 
result of medications he is taking for service-connected 
orthopedic problems.  The examination reports should set forth all 
pertinent findings in a clear, comprehensive, and legible manner, 
and should include a complete rationale for the opinions 
expressed.  

5.  Thereafter, if otherwise in order, the RO should readjudicate 
the appellant's claim of entitlement to service connection for 
chronic fatigue, to include as the result of an undiagnosed 
illness, based on all the evidence of record and all governing 
legal authority, including the VCAA.  If the benefit sought on 
appeal remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and be given an 
appropriate opportunity to respond thereto.  Thereafter, the 
claims folder should be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





